IN THE SUPREME COURT OF THE STATE OF NEVADA


                      RAEKWON SETREY ROBERTSON,                               No. 84792
                                        Appellant,
                                    vs.
                      THE STATE OF NEVADA,                                         FILE
                                        Respondent.




                                            ORDER DISMISSING APPEAL

                                  This is a pro se appeal from a judgment of conviction. Eighth
                      Judicial District Court, Clark County; Michelle Leavitt, Judge.
                                  This court's review of this appeal reveals jurisdictional defects.
                      First, the notice of appeal was untimely filed. The district court entered the
                      judgment of conviction on June 17, 2020. Appellant did not file the notice of
                      appeal, however, until May 9, 2022, well after the expiration of the 30-day
                      appeal period prescribed by NRAP 4(b). Lozada v. State, 110 Nev. 349, 352,
                      871 P.2d 944, 946 (1994) (explaining that an untimely notice of appeal fails
                      to vest jurisdiction in this court). Second, appellant has previously appealed
                      the judgment of conviction, and this court affirmed that decision. See
                      Robertson v. State, Docket No. 81400 (Order of Affirmance, May 14, 2021).
                      A second duplicate appeal may not proceed. Accordingly, this court
                                  ORDERS this appeal DISMISSED.




                                              Silver


                                                 , J.                   Pieky               ,J.
SUPREME COURT                                                    Pickering
        OF
     NEVADA


(0) 1947A    alinip
                                                                                  7_ 7- 'clog
                 cc:   Hon. Michelle Leavitt, District Judge
                       Raekwon Setrey Robertson
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA


(0) 1947A eato
                                                     2